                 Case 1:14-cr-00086-KPF Document 164 Filed 09/29/20 Page 1 of 1

                                               LAW OFFICES OF
                                        STEPHEN TURANO
                                                   ______

                                            sturano@turanolaw.com

   275 MADISON AVENUE                                                                            60 PARK PLACE
   35TH FLOOR                                                                                          SUITE 703
   NEW YORK, NY 10016                                                                          NEWARK, NJ 07102
          _____                                                                                      ______

   TEL (917) 974-1781                                                                           TEL (973) 648-6777
   FAX (212) 208-2981                                                                           FAX (212) 208-2981
                                                                                                      ______

                                                                                     REPLY TO NEW JERSEY OFFICE


                                           September 28, 2020




                                                                      MEMO ENDORSED
  ECF
  The Honorable Katherine Polk Failla
  United States District Judge
  Southern District of New York
  40 Foley Square
  New York, NY 10007

                   Re:   United States v. Almonte
                         Case No. 14 Cr. 086 (KPF)

  Dear Judge Failla:

          Marco Almonte asked that I represent him in connection with filing a motion for early
  termination of supervised release. Accordingly, I seek permission from the Court to do so under the
  current CJA appointment or, in the alternative, request re-appointment for this limited purpose.
          .



                                                                Respectfully submitted,

                                                                /s/ Stephen Turano

                                                                Stephen Turano
                                                                Attorney for Marco Almonte


  cc: Richard Cooper, AUSA (by ECF)
Application GRANTED. Mr. Turano is authorized to assist Mr. Almonte with his
motion for early termination of supervised release.
                                                                     SO ORDERED.
Dated:         September 29, 2020
               New York, New York

                                                                     HON. KATHERINE POLK FAILLA
                                                                     UNITED STATES DISTRICT JUDGE
